DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/20/2022 has been entered.

Status of the Claims
Claims 1, 16, 18 have been amended.  Claims 1, 3-16, 18 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 1 recites limitation – “An object recommendation method, comprising: obtaining …. before performing the object recommendation method.”
It is unclear to determine how a method can comprise a step performed before the a method.
The independent claims 16 and 18 analogously recite – “operations comprising: 
obtaining historical behavior data and historical feedback data of a user, wherein the historical feedback data are obtained before performing any of the operations.”
First, it is not clear if “any operations” include all of the operations of any one of operation (i.e. single operation).  Assuming any refers to all of the operations, including “obtaining” operation.  Thus, it is not clear how the obtaining operation is performed before the obtaining operation.
The dependent claims further carry the same deficiency and likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU et al. (US 2019/0188326) in view of Petersen et al. (US 2012/0047143).

Regarding claim 1, DAIA NU teaches an object recommendation method, comprising: 
obtaining historical behavior data ([0036], [0089]) and historical feedback data of a user ([0060], where “contact us” and/or “like” button clicks is feedback), wherein the historical feedback data are obtained before performing the object recommendation method ([0026]-[0027], [0032]-[0033], [0048] ); 
determining a questioning keyword based on the historical behavior data and the historical feedback data ([0040]), wherein the determining a questioning keyword further comprises: 
determining first keywords based on the historical behavior data and the historical feedback data ([0040] “parses and extracts words from the questions users click on based on the clickstream activity”, [0048]), determining second keywords that are different from the first keywords ([0050]-[0051], F2B:210), wherein the second keywords are not involved in the historical behavior data and the historical feedback data ([0074] “extract self-support data sets (e.g., question and answer pairs) from the online community forum using natural language”), 
determining degrees of proximity between a vector of the first keywords and a vector of the second keywords ([0070], [0082]), and 
identifying at least one of the second keywords as the questioning keyword based on predetermined rules ([0075]) and the degrees of proximity between the vector of the first keywords and the vector of the second keywords ([0082]-[0083]); 
performing a question-and-answer interaction based on the questioning keyword to obtain 
determining a target recommendation object based on the 

DAIA NU does not explicitly teach, however Petersen discloses performing a question-and-answer interaction based on the questioning keyword to obtain feedback data; determining a target recommendation object based on the feedback data ([0158], [0168], [0170], [0177], [0180]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DAIA NU to include a questioning keyword as disclosed by Petersen.  Doing so would help determine whether the user is interested in the identified keywords (Petersen [0180]).

Regarding claim 3, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
predicting an object of interest of the user based on the historical behavior data and the historical feedback data (DAIA NU [0021], [0028], [0053]), and obtaining at least one third keyword corresponding to the object of interest as the questioning keyword (DAIA NU [0044], Petersen [0166], [0177]-[0178], [0180]).

Regarding claim 4, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
predicting an object of interest of the user based on the historical behavior data and the historical feedback data, obtaining a third keyword corresponding to the object of interest (DAIA NU [0044], [0096], [0132], [0137], F19, Petersen [0183]-[0185]), and 
obtaining a first keyword corresponding to the historical behavior data and the historical feedback data (DAIA NU [0059], [0046], [0050], Petersen [0169]-[0170], [0183]-[0185]), and 
obtaining at least one of the third keyword that has no intersection with the first keyword as the questioning keyword (Petersen [0169]-[0170], [0183]-[0185]).
NOTE it is ambiguous and not clearly defined of what is actually meant by the term “intersection” between keywords.  DAIA NU as modified by Petersen teaches determining affinity between two keywords, which is degree of relationship between two keywords (e.g., degrees of separation of the two keywords in the ontology) where the degree of relationship is utilized as the affinity of the two keywords [0169].  For example, a user indicates via a feedback a topic History. Two keywords based on affinity are selected as China and Europe and questions are generated for the two keywords.  China and Europe have no intersection with the topic History.  Still, due to the ambiguous meaning of the term “intersection”, such reasoning can be obviated by Eggink et al. (US 2009/0013002), paragraph [0018].  Thus, it would have been obvious to one of ordinary skill in the art to determine keywords with no intersection.  Doing so would provide surprise recommendations to the user (Eggink [0018]).

Regarding claim 5, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
processing the historical behavior data and the historical feedback data by using a trained keyword prediction model, and obtaining an output of the keyword prediction model as the questioning keyword (DAIA NU [0053]-[0056]).

Regarding claim 10, DAIA NU as modified teaches the method according to claim 1, wherein the determining the target recommendation object based on the feedback data comprises: 
constructing a user interest profile of the user based on the feedback data (DAIA NU [0019]-[0021], [0026], [0033]), and determining the target recommendation object based on the user interest profile (DAIA NU [0028], [0054]-[0056]).

Regarding claim 11, DAIA NU as modified teaches the method according to claim 10, wherein the constructing the user interest profile of the user based on the feedback data comprises: 
determining an interest keyword of the user based on the feedback data as the user interest profile, or determining an interest keyword of the user based on the feedback data (DAIA NU [0028], [0054]-[0056], [0060], Petersen [0155], [0158]), and 
updating a historical interest profile by using the interest keyword to obtain the user interest profile, wherein the historical interest profile is obtained based on the historical behavior data (DAIA NU [0019]-[0021], [0026], [0033], Petersen [0158]-[0159], [0166]).
NOTE in analogous art Eggink et al. (US 2009/0013002) discloses claim 11 in paragraphs [0021]-[0022], [0033], [0051]-[0052], [0069] and further obviates the teaching of DAIA NU.

Regarding claim 12, DAIA NU as modified teaches the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining at least one target keyword based on the user interest profile (DAIA NU [0062], [0074], [0033]), ranking objects according to a descending order of a matching degree between each of the objects and the at least one target keyword (DAIA NU [0069], [0080], [0082], Petersen [0167], [0169], [0183]-[0184]), and determining at least one of the objects ranked highest as the target recommendation object (DAIA NU [0083], [0086], Petersen [0183]-[0184]).

Regarding claim 13, DAIA NU as modified teaches the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining an object category indicated by the user interest profile, ranking, in the object category (Petersen [0069], [0078], [0094]), objects in a descending order of an evaluation value (Petersen [0157], [0161], [0165]), and determining at least one object ranked highest as the target recommendation object (DAIA NU [0083], [0086], Petersen [0183]-[0184]).

Regarding claim 14, DAIA NU as modified teaches the method according to claim 1, wherein the historical behavior data comprises at least one of: 
historical query behavior data (DAIA NU [0034], [0036]), historical sharing behavior data, historical transaction behavior data (DAIA NU [0034]), historical collection behavior data and historical evaluation behavior data (DAIA NU [0062],[0074]).

Regarding claim 15, DAIA NU as modified teaches the method according to claim 1, wherein the determining the target recommendation object based on the feedback data comprises: 
determine the target recommendation target based on the feedback data, or determining the target recommendation object based on the feedback data and one of the historical behavior data and the historical feedback data (DAIA NU [0034], [0036], Petersen [0170], [0177], [0180]).

Regarding claim 16, DAIA NU teaches an object recommendation apparatus, comprising: a memory; a processor; and a computer program, wherein the memory stores the computer program, and the computer program, when executed by the processor (F1, 5), cause the processor to perform operations comprising: obtaining historical behavior data and historical feedback data of a user, wherein the historical feedback data are obtained before performing any of the operations; determining a questioning keyword based on the historical behavior data and the historical feedback data, wherein the determining a questioning keyword further comprises: determining first keywords based on the historical behavior data and the historical feedback data, determining second keywords that are different from the first keywords, wherein the second keywords are not involved in the historical behavior data and the historical feedback data, determining degrees of proximity between a vector of the first keywords and a vector of the second keywords, and identifying at least one of the second keywords as the questioning keyword based on predetermined rules and the degrees of proximity between the vector of the first keywords and the vector of the second keywords; performing a question-and-answer interaction based on the questioning keyword to obtain feedback data; and determining a target recommendation object based on the feedback data, wherein outputting the target recommendation object.
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 18, DAIA NU teaches a computer-readable storage medium, having a computer program stored thereon, wherein the computer program is executed by a processor to perform operations comprising: 
obtaining historical behavior data and historical feedback data of a user, wherein the historical feedback data are obtained before performing any of the operations; determining a questioning keyword based on the historical behavior data and the historical feedback data, wherein the determining a questioning keyword further comprises: determining first keywords based on the historical behavior data and the historical feedback data, determining second keywords that are different from the first keywords, wherein the second keywords are not involved in the historical behavior data and the historical feedback data, determining degrees of proximity between a vector of the first keywords and a vector of the second keywords, and identifying at least one of the second keywords as the questioning keyword based on predetermined rules and the degrees of proximity between the vector of the first keywords and the vector of the second keywords; performing a question-and-answer interaction based on the questioning keyword to obtain feedback data; determining a target recommendation object based on the feedback data; and outputting the target recommendation object. 
Claim 18 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU as modified and in further view of Eggink et al. (US 2009/0013002).

Regarding claim 6, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
obtaining a satisfaction 
determining the questioning keyword based on the historical behavior data and the historical feedback data (Pinckney [0110], [0119], [0134], [0115], Petersen [0158], [0170], [0180]) 

DAIA NU as modified does not explicitly teach, however Eggink discloses satisfaction degree ([0017] where “confidence measure … indicating the level of confidence that the user will like or dislike the respective content” is a satisfaction degree) and if the satisfaction degree does not meet a preset satisfaction condition ([0030]-[0031], [0036], [0064], [0069], [0095]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of DAIA NU as modified to include threshold for satisfaction degree as disclosed by Eggink.  Doing so would help match the user's taste as close as possible (Eggink [0002]).

Regarding claim 7, DAIA NU as modified teaches the method according to claim 6, wherein the obtaining the satisfaction degree of the historical recommendation object based on the historical behavior data and the historical feedback data comprises: 
obtaining, in the historical behavior data and the historical feedback data, a characteristic value of each operation behavior performed by the user on the historical recommendation object (Pinckney [0064]), wherein the characteristic value characterizes at least one of the number of times the operation behavior is performed and a satisfaction tendency (Eggink [0038]-[0040]), and 
weighting the characteristic value of the operation behavior to obtain the satisfaction degree of the historical recommendation object (Pinckney [0099], [0162]).

Regarding claim 8, DAIA NU as modified teaches the method of claim 6, further comprising: 
comparing the satisfaction degree with a preset satisfaction threshold (Eggink [0030]-[0031]), and determining that the satisfaction degree does not meet the preset satisfaction condition if the satisfaction degree is less than or equal to the satisfaction threshold (Eggink [0033], [0043], [0073]), or counting the number of times the satisfaction degree is less than or equal to the satisfaction threshold, and determining that the satisfaction degree does meet the preset satisfaction condition if the number of times reaches a preset number threshold (Eggink [0027], [0038], [0040]).

Claims 6-8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU as modified and in further view of Bieschke (US 2017/0041656).

Regarding claim 6, DAIA NU as modified teaches the method according to claim 1, wherein the determining the questioning keyword based on the historical behavior data and the historical feedback data comprises: 
obtaining a satisfaction 
determining the questioning keyword based on the historical behavior data and the historical feedback data (Pinckney [0110], [0119], [0134], [0115], Petersen [0158], [0170], [0180]) 

DAIA NU as modified does not explicitly teach, however Bieschke discloses satisfaction degree ([0017] where “confidence measure … indicating the level of confidence that the user will like or dislike the respective content” is a satisfaction degree) and if the satisfaction degree does not meet a preset satisfaction condition ([0049], [0095]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of DAIA NU as modified to include threshold for satisfaction degree as disclosed by Bieschke.  Doing so provide types of media items desired by the user when the media input seed is ambiguous (Bieschke [0005]).

Regarding claim 7, DAIA NU as modified teaches the method according to claim 6, wherein the obtaining the satisfaction degree of the historical recommendation object based on the historical behavior data and the historical feedback data comprises: 
obtaining, in the historical behavior data and the historical feedback data, a characteristic value of each operation behavior performed by the user on the historical recommendation object (Pinckney [0064]), wherein the characteristic value characterizes at least one of the number of times the operation behavior is performed and a satisfaction tendency (Bieschke [0047]), and 
weighting the characteristic value of the operation behavior to obtain the satisfaction degree of the historical recommendation object (Pinckney [0099], [0162], Bieschke [0047]).

Regarding claim 8, DAIA NU as modified teaches the method of claim 6, further comprising: 
comparing the satisfaction degree with a preset satisfaction threshold, and determining that the satisfaction degree does not meet the preset satisfaction condition if the satisfaction degree is less than or equal to the satisfaction threshold, or counting the number of times the satisfaction degree is less than or equal to the satisfaction threshold, and determining that the satisfaction degree does meet the preset satisfaction condition if the number of times reaches a preset number threshold (Bieschke [0047], [0049]).

Claim(s) 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAIA NU as modified and in further view of Pinckney et al. (US 2010/0010913).

Regarding claim 9, DAIA NU as modified teaches the method according to claim 1, further comprising: collecting operation information of the user during the question-and-answer interaction (DAIA NU [0044]).
DAIA NU does not explicitly teach, however Pinckney discloses ending the question-and-answer interaction if the operation information indicates to cancel the question-and-answer interaction (Pinckney [0057], [0129]); and 
outputting a next prompt question or ending the question-and-answer interaction if the operation information indicates to skip a current prompt question (Pinckney [0107], F17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DAIA NU to include a questioning / answer prompt interactions as disclosed by Pinckney.  Doing so provides improved topical advice search capabilities adapted for use with natural language, and that provides for continuous content refinement (Pinckney [0006]).

Regarding claim 13, DAIA NU as modified does not explicitly teach, however Pinckney discloses the method according to claim 10, wherein the determining the target recommendation object based on the user interest profile comprises: 
determining an object category indicated by the user interest profile, ranking, in the object category (Pinckney [0086], [0128], [0130]), objects in a descending order of an evaluation value (Pinckney F5), and determining at least one object ranked highest as the target recommendation object (Pinckney [0110], [0119], [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DAIA NU to determine an object category as disclosed by Pinckney.  Doing so provides improved topical advice search capabilities adapted for use with natural language, and that provides for continuous content refinement (Pinckney [0006]).


Claims 1, 16 and 18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US 2010/0010913) in view of Yoshida et al. (US 20200242144)(previously cited).

Regarding claims 1, 16 and 18, Pinckney teaches an object recommendation method, comprising: 
obtaining historical behavior data and historical feedback data of a user ([0053], [0105] “the index may be learned through feedback from different types of users who implicitly or explicitly decide to train the system”,  [0115] “the user may … provide feedback … such as whether the user agrees with the decision or not.  The user may also be provided … history of answers, a user's profile, a user's history of questions, topics that other users found helpful, and the like”), wherein the historical feedback data are obtained before performing the object recommendation method ([0101], [0115], [0132], [0153], F14:1428, F15:1508); 
determining a questioning keyword ([0083]-[0084], [0086], [0089], [0098], [0133]-[0135], F4, F7L708, 710)(see NOTE) based on the historical behavior data and the historical feedback data ([0056], [0063] “utilize previous user interactions with the system to provide decisions; asking questions and answers”) , wherein the determining a questioning keyword further comprises: 
determining first keywords based on the historical behavior data and the historical feedback data ([0059], [0132], [0137], [0153]), determining second keywords that are different from the first keywords ([0101], [0135], [0152]), 
wherein the second keywords are not involved in the historical behavior data and the historical feedback data, determining degrees of proximity between a vector of the first keywords and a vector of the second keywords, and 
identifying at least one of the second keywords as the questioning keyword based on predetermined rules and the degrees of proximity between the vector of the first keywords and the vector of the second keywords; 
performing a question-and-answer interaction based on the questioning keyword to obtain feedback data ([0062], [0083], [0141], 0147],[ [0152]- [0153] “provide a decision to the user based on an aggregated feedback from the feedback from a plurality of users. … improve future questions and decisions provided by the computing facility based on receiving feedback from the user”; [0155] “may receive feedback through a feedback facility from the user to improve future questions and decisions”); 
determining a target recommendation object based on the feedback data ([0083], [0098], [0119], [0149] “the feedback provided may be related to, or derived from, how the user answers questions in the dialog, how the user responds to the decision provided by the machine learning facility”, [0152]-[0153], F4); and outputting the target recommendation object (F4).

Pinckney does not explicitly teach, however Yoshida discloses determining second keywords that are different from the first keywords ([0066]), wherein the second keywords are not involved in the historical behavior data and the historical feedback data ([0081]), 
determining degrees of proximity between a vector of the first keywords and a vector of the second keywords ([0055], [0059]), and 
identifying at least one of the second keywords as the questioning keyword based on predetermined rules and the degrees of proximity between the vector of the first keywords and the vector of the second keywords ([0098]-[0099], [0136]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Pinckney to determine degrees of proximity as disclosed by Yoshida.  Doing so would help calculate the similarity between the query keyword and each of the multiple question keywords when comparing the query keyword and the multiple extracted question keywords (Yoshida [0055]).

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 24, 2022